Wyly, J.
This case is like the one of P. Bradley v. Mrs. S. A. Wood-ruff et al., just decided, and for thfe reasons stated therein it is ordered that the judgment appealed from be annulled, and it is now ordered that the sequestration be set aside and the cause be dismissed at plaintiffs’ costs in both courts. C. P. 162.
Morgan, J.
The facts in this case are, in my opinion, different from the one just decided. The suit was instituted on the seventeenth January, 1870. On the twenty-fourth sequestration issued. On hearing a rule to that end, the sequestration was set aside. Defendant excepted to the jurisdiction of the court on the ground that he is a. resident of the parish of Plaquemines. This exception was maintained in so far as a personal judgment was asked for against him.
No appeal was taken from the 'judgment which set aside the sequestration. No appeal was taken from the judgment which dismissed the suit as regards the personal demand. ' There was then neither person nor property before the court, and no one, nor anything, against whom, or upon which, a judgment could be founded. The judgment was therefore improperly rendered.
Upon these grounds I concur in the decree.